Citation Nr: 1437590	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960.

These matters come to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In July 2014, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral hearing loss disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disorder and tinnitus were denied in a June 2001 rating decision; the Veteran did not appeal.

2.  The evidence received since the June 2001 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disorder and tinnitus.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2013).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a bilateral hearing loss disorder and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claims for service connection for a bilateral hearing loss disorder and tinnitus are being reopened and are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), as further action is being requested for these issues.

II.  New and Material Evidence

      A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

      B.  Bilateral Hearing Loss Disorder and Tinnitus

In a June 2001 decision, the RO denied claims for service connection for a bilateral hearing loss and tinnitus.  At that time, the evidence consisted of the Veteran's service treatment records, private treatment records, the report from a VA examination, and the Veteran's assertions.

The RO determined that service connection was not warranted for these disorders as the evidence failed to show that the Veteran's current bilateral hearing loss and tinnitus were incurred in or related to by his active duty service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

The evidence added to the claims file subsequent to the June 2001 RO denial includes VA treatment records, an additional private treatment record, and the transcript from the Veteran's July 2014 Board hearing.  Pertinent to the current claim, these additional records contain a July 2014 letter ostensibly from a private care provider in which a care provider attributes the Veteran's current hearing difficulties to loud noise exposure.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the July 2014 letter is presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a bilateral hearing loss disorder and tinnitus are reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for a bilateral hearing loss disorder is granted; to this extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for tinnitus is granted; to this extent only, the appeal is allowed.



REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As noted above, in support of his claim, the Veteran submitted a July 2014 letter which indicates that his present hearing difficulties were more likely than not attributable to having been exposed to loud noise on a consistent basis and for a period of time.  This evidence is helpful to the Veteran's claim, as it shows that he currently suffers from hearing problems that are likely due to a history of noise exposure.  However, the letter, while appearing on letterhead from S.R., H.I.S., is unsigned.  Additionally, the letter is general in nature.  No discussion is made of either the Veteran's specific exposure to noise while on active duty or of his exposure to noise while working in construction, for a city refuse department, and as a firefighter after leaving active duty.  (In a March 2001 statement, the Veteran indicated that from 1961 to 1963, while working for a construction company, he drove a one-and-a-half ton truck, poured concrete, and operated a jackhammer.  He wrote that he worked for a city refuse department in 1963 and 1964, and he worked driving a forklift from 1965 to 1966.  Additionally, he said he worked for a fire department from 1966 to 1999.)  The lack of discussion of the Veteran's post service noise exposure lessens the probative value of this opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  On remand, the Veteran should be afforded a new examination addressing the etiology of his claimed hearing loss disability and tinnitus.

During his July 2014 Board hearing, the Veteran testified that he first sought treatment for his hearing from Beltone in Waco during the 1970s.  He said that Beltone was still in existence.  Additionally, the claims file reflects that in February 2014, the Veteran submitted a VA form 21-4142 (Authorization and consent to Release Information to the Department of Veterans Affairs) authorizing VA to obtain his treatment records from the Advanced Hearing Center

Despite the Veteran's authorization, the claims file does not reflect that records for the Veteran have been requested from Advanced Hearing Center.  Additionally, no records from Beltone have been associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, after obtaining any necessary updated authorization from the Veteran, the relevant records from Beltone and Advanced Hearing Center should be obtained and associated with the claims file.

Additionally, during his July 2014 Board hearing, the Veteran testified that he first sought treatment for his hearing from VA Medical Center (VAMC) Waco during the 1970s and early 1980s.  The Board notes that the earliest treatment records from VAMC Waco that have been associated with the claims file date from 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the Veteran's assertions that he received treatment at VAMC Waco during the 1970s and early 1980s, VA has a duty to attempt to obtain these records on remand.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding records from the Advanced Hearing Center, Beltone, and VA Medical Center Waco.  All attempts to locate these records must be documented in the claims folder.

In particular, records detailing the Veteran's treatment for hearing loss and tinnitus from VA Medical Center Waco during the 1970s and 1980s should be obtained, if possible.  If these records have been retired, request that they be recalled.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  The Agency of Original Jurisdiction (AOJ) should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's hearing loss disability and tinnitus.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated tests should be completed.

The examiner should offer opinions as to the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the hearing loss disability had its onset during active service or is related to any in-service disease, event, or injury, to include in-service noise exposure as a firefighter on the flight line?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's tinnitus had its onset during active service or is related to any in-service disease, event, or injury, to include in-service noise exposure as a firefighter on the flight line?

In rendering the decision the examiner should discuss the Veteran's post service noise exposure and the relationship, if any, between any post service noise exposure and the Veteran's current hearing loss and tinnitus disabilities.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide a required opinion, he or she should explain why.

3.  When the development requested has been completed, the case should be reviewed by the AMC/RO.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


